               Case 1:09-cr-01228-RJS Document 66 Filed 09/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

         -v-
                                                        No. 09-cr-1228 (RJS)
JOE RODRIGUEZ,                                                ORDER
                            Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Supervisee’s sentencing is adjourned to Friday, November

19, 2021 at 2:00 p.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, New

York 10007. The defense shall file any updates to its sentencing submission by November 5, 2021.

The government shall file its sentencing submission, previously due September 16, 2021, by

November 12, 2021. Probation shall submit an updated recommendation for sentencing by November

17, 2021.

SO ORDERED.

Dated:          September 9, 2021
                New York, New York              ___________________________________
                                                RICHARD J. SULLIVAN
                                                UNITED STATES CIRCUIT JUDGE
                                                Sitting by Designation
